Appeal (1) from a judgment of a City Magistrate sitting as a Court of Special Sessions of the City of New York, Borough of Queens, convicting appellant of knowingly permitting an unlicensed person to operate *997a motor vehicle (Vehicle and Traffic Law, § 20, subd. 4, par. a) and sentencing him to pay a fine of $25 or to serve five days, and (2) from said sentence. The fine was paid. Judgment reversed on the law and the facts, information dismissed, and fine remitted. The proof does not establish that appellant knew that the person he permitted to operate the motor vehicle was not duly licensed (People v. Shapiro, 4 N Y 2d 597; People v. Asselta, 1 A D 2d 960; People v. Crean, 206 Mise. 311; People v. Tompkins, 202 Mise. 147). No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ., concur.